—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about February 18, 1999, which, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject child and transferred the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that all three agencies that have been involved in the supervision of the child’s foster care placement made diligent efforts to encourage and strengthen the parental relationship, including arranging for visitation and referring respondent to counseling services, but that respondent visited the child only sporadically since 1993, and that when she did visit, her interaction with the child was practically nonexistent (see Matter of Lamikia Shawn S., 276 AD2d 279; Matter of Monica Irene C., 262 AD2d 69, 70; Matter of Robert Lee W., 198 AD2d 808). The record does not support respondent’s claim that she was not advised of the consequences of failing to *130maintain contact with the child. A preponderance of the evidence shows that it is in the child’s best interest to be adopted by his foster parent (see Matter of Star Leslie, 63 NY2d 136, 147-148; Matter of Sylvia Maria P., 244 AD2d 175). Concur— Williams, P.J., Tom, Mazzarelli, Sullivan and Gonzalez, JJ.